DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 12/23/21. 

1.	Claims 12 is objected to.
	Claims 3-4 are canceled.
	Claims 1-2 and 5-12, 14-20 are pending.
	Claims 1-2, 5-11 and 14-20 are rejected.

Drawings
2.	The drawings were received on 12/23/21.  These drawings are acceptable.

Allowable Subject Matter
3. 	Claim 13 is allowed.
	Claims 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new grounds of rejections. Other remarks that may apply have been addressed below.
5.	Claim 13 has been allowed since it is written in independent form as previously suggested.
   
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 5-6, 9, 11, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadre et al., (Gadre), US PGPub. No.: 20200143456 as applied to claims above, in view of Narayanan et al., (Narayanan), US PGPub. No.: 20090158170 

 	As per claim 1, a method for sharing avatars, Gadre teaches the method comprising: receiving, from a first user terminal associated with a first user account, an avatar share request to share a first avatar of the first user account, with a second user terminal that is associated with a second user account, (request to share the avatar generated using the model data provided; digital avatars may be shared between users (hence, of terminals/devices); the respective users of the user devices may create user accounts for storing data related to the digital avatars. For example, the user device 110A may connect to the digital avatar server 118 via a dedicated website) (para. 28; 41; 173); 
associating the first temporary avatar with first link information, (via linking data field; ability to browse (browsing a file system for a file to be uploaded) to acquire the image/avatar; also via linking a user record to the avatar data) (para. 73, 93, 98, 168; Fig. 6); 
transmitting the first link information to the second user terminal, (Linking avatar data of the user and a product record (comprises link information) may be responsive to a user request (thus, transmitted) to generate an avatar wearing a selected product.) (para. 132, 168); Gadre teaches second avatar of the second user account, (user account may include data for generating the digital avatar of the user) (para. 41, 54) and 
Gadre does not teach creating a first temporary avatar by copying the first avatar; associating the temporary avatar with link information; based on a user request for using and modifying the first temporary avatar as a second avatar of the second user terminal, creating the second avatar of the second user account by copying the first temporary avatar, modifying the copied first temporary avatar, and saving the modified first temporary avatar as the second avatar of the second user account.
Narayanan teaches creating a first temporary avatar by copying the first avatar, (para. 20); associating the temporary avatar with link information, (via database) (para. 20); based on a user request for using and modifying the first temporary avatar as a second avatar of the second user terminal, creating the second avatar by copying the first temporary avatar, modifying the copied first temporary avatar, and saving the modified first temporary avatar as the second avatar, (wherein an avatar is selected from a group of potential avatars (e.g., stored in the avatar login server 122 shown in FIG. 1) based on the user profile, the selected avatar may be further modified in accordance with other elements of the user profile, such as profile elements related to the intended virtual environment; also via re-spawning (modifying/copying/creating) of an avatar that has expired (hence, temporary avatar created); virtual environment also stored/saved) (para. 18, 20, 27).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre and Narayanan  such that this process of avatar selection/creation/modification may be (Narayanan; para. 36).

 	As per claim 2, the method according to claim 1, Gadre teaches further comprising: creating an image file of the first avatar; (para. 77, 121; Fig. 8) and transmitting the image file of the first avatar to the second user terminal, (via sharing and allowing others (hence, of terminals) can receive and use the avatar via sharing; transmitted to a second user; also, via sharing a user account also comprises transmitting image file of the first avatar to second user terminal) (para. 45, 87, 157; Fig. 9).  
Gadre does not specifically teach temporary avatar.  
However, Narayanan teaches temporary avatar, (para. 20).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre and Narayanan such that this process of avatar selection/creation/modification may be reinitiated in response to further triggers (e.g., avatar actions, timing, etc.) within the virtual environment such that the user avatar is further modified while interacting with the virtual environment, (Narayanan; para. 36).

As per claim 5, the method according to claim 1, Gadre teaches  further comprising: transmitting the first link information to a third user terminal associated with a third user account, (the method 2100 may include operations such as creating avatar data of a user account 2104, configuring an avatar product record 2106, linking avatar data and a product record 2108, and providing the link data to a user for display 2110; the data for generating the digital avatars may be shared between users, for example, by using a social network (thus comprising accounts as well). In one aspect, a user (third user) may dress the digital avatar of a friend; the respective users of the user devices may create user accounts (thus comprising third user account) for storing data related to the digital avatars) (para. 28, 41, 107); receiving a second use request to use the first avatar from the third user terminal, (provide model data to the requesting user device or to another (third) user device (terminal; thus, second use request) in accordance with the avatar request message) (para. 54); 
Gadre does not specifically teach temporary avatar and creating a third avatar associated with the third user account by copying a first set of avatar components of the first temporary avatar.
However, Narayanan temporary avatar, (para. 20); and creating a third avatar associated with the third user account by copying a first set of avatar components of the first temporary avatar, (via creating temporary avatars for users (plurality comprise third) and re-spawning of an avatar that has expired within the virtual environment, thus comprising a third avatar for that user) (para. 17, 20, 27).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre and Narayanan  such that this process of avatar selection/creation/modification may be reinitiated in response to further triggers (e.g., avatar actions, timing, etc.) within the (Narayanan; para. 36).

 As per claim 6, the method according to claim 5, Gadre teaches further comprising: receiving a modification request to modify the third avatar from the third user terminal and updating the first set of avatar components of the third avatar to a third set of avatar components, (Additionally or alternatively, a user may share his or her own digital avatar configured with one or more selected products (third avatar with components) in order to obtain comments from friends and/or contact; one or more user devices 110A-L (comprises third user terminal/device)) (para. 28, 38) based on the modification request, (modified via selected product mapped onto the avatar, thus updated as well; modified via receive user input (representing a request) for editing (modifying) the avatar preview 1018 or the size information, thus updated as well) (para. 102; Fig. 10; Fig. 26/2610); wherein the modification request to modify the third avatar does not affect the first and second avatars, (true since it’s the edited avatar is saved to the user account) (para. 102).  

	As per claim 9, the method according to claim 1, Gadre teaches further comprising: based on a first set of avatar components of the first avatar comprising a charged item, (i.e. parameters/components, such as pants shoes shirts (clothing representing charged item) etc., product mapped onto the avatar as well; The professional e-stylists may receive compensation for products purchased (charged item) based on the e-stylists recommendations) (para. 29, 76, 100; Fig. 10, 26); creating the (via a user may share his or her own digital avatar (created 2nd avatar) configured with one or more selected products (thus, removed charged items) in order to obtain comments from friends and/or contacts) (para. 28).  
Gadre does not specifically teach temporary avatar.
However, Narayanan teaches temporary avatar, (para. 20).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre and Narayanan  such that this process of avatar selection/creation/modification may be reinitiated in response to further triggers (e.g., avatar actions, timing, etc.) within the virtual environment such that the user avatar is further modified while interacting with the virtual environment, (Narayanan; para. 36).

 	As per claim 11, the method according to claim 1, Gadre teaches further comprising: based on a first set of avatar components of the first avatar comprising a charged item, (i.e. parameters/components, such as pants shoes shirts (clothing representing charged item) etc., product mapped onto the avatar as well; The professional e-stylists may receive compensation for products purchased (charged item) based on the e-stylists recommendations) (para. 29, 76, 100; Fig. 10, 26), transmitting a message recommending purchase of the charged item to the second user terminal, (the user may share the "dressed up" digital avatar of the friend with the friend as a way to recommend (thus transmitting a message) an item, such as a shirt, a pair of jeans, a hat, or the like. A user may share his or her own digital avatar configured with one or more selected products in order to obtain comments from friends and/or contacts; The product history data field 614 may serve to provide an inventory of products that may be used to configure the user's digital avatar and to use to generate recommendations (messages) to the user) (para. 28, 75).  

 	As per claim 14, the method according to claim 1, Gadre teaches further comprising: receiving, from the first user terminal, an avatar item share request to share certain items of the first avatar; (an avatar request message that corresponds to a request to render a digital representation of a target user combined with a target product (consist of certain items); one or more products (certain items)) (para. 27, 58), creating a second avatar by copying a fifth set of avatar components related to the certain items of a first set of avatar components, (components (comprising a fifth set of products) can be representative of product mapped onto the avatar; receiving a request from the second user for generating avatar of the first user (thus copied) with a selected product 2608, thus representing a second avatar) (para. 171; Fig. 26/2608 and 26/2610); associating the second avatar with second link information; and transmitting the second link information to a fourth user terminal, (via linking avatars via hyperlink) (Fig. 12).  
Gadre does not specifically teach temporary avatar.
However, Narayanan teaches temporary avatar, (para. 20).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre and Narayanan  such that this process of avatar selection/creation/modification may be reinitiated in response to further triggers (e.g., avatar actions, timing, etc.) within the (Narayanan; para. 36).

 	As per claim 15, the method according to claim 14, Gadre teaches wherein the fourth user terminal, (fourth user terminal within the digital avatar network 200 that may include one or more user devices 110A-L (thus, including a fourth user device/terminal) (para. 38) is associated with a fourth user account, (For example, the respective users of the user devices may create user accounts for storing data related to the digital avatars.) (para. 41), and the method further comprises: receiving, from the fourth user terminal, an avatar item use request to use the certain items of the first avatar, (select one or more products for displaying the selected product on a digital avatar of the user (via fourth user terminal)) (para. 27); and applying the fifth set of avatar components (target product which may be an article of clothing or fashion accessory) (para. 58) of the second avatar to a fourth avatar (The digital avatar system 500 may, in turn, provide model data (another avatar, i.e. fourth avatar) to the requesting user device or to another user device in accordance with the avatar request message; In these ways, the digital avatars system 500 may also facilitate sharing digital avatars between users) (para. 54) associated with the fourth user account, (para. 41).  
Gadre does not specifically teach temporary avatar.
However, Narayanan teaches temporary avatar, (para. 20).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre and Narayanan  such that this process of avatar selection/creation/modification may be (Narayanan; para. 36).

 	As per claim 17, the method according to claim 1, Gadre teaches wherein the method further comprises: receiving, from the second user terminal, an avatar item use request to use certain items of the first avatar, (via select one or more products for displaying the selected product on a digital avatar of the user) (para. 27); and associating a sixth set of avatar components corresponding to the certain items of the first temporary avatar with a second avatar (wherein target products which may be an article of clothing or fashion accessory, hence targeted based on the requester) (para. 58)  associated with the second user account, (para. 41).   
Gadre does not specifically teach temporary avatar.
However, Narayanan teaches temporary avatar, (para. 20).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre and Narayanan  such that this process of avatar selection/creation/modification may be reinitiated in response to further triggers (e.g., avatar actions, timing, etc.) within the virtual environment such that the user avatar is further modified while interacting with the virtual environment, (Narayanan; para. 36).

 	As per claim 18, the method according to claim 1, Gadre teaches further comprising: receiving an image from the first user terminal; and creating the first avatar (photo/image uploaded; Fig. 10 shows creating components (pants, shoes etc. based on image)) (para. 77; Fig. 9, Fig. 10).  

 	As per claim 19, Gadre teaches a non-transitory computer-readable storage medium storing program instructions that are executable by at least one processor, (para. 177, 184, 190) to perform the method according to claim 1.
  
 	As per claim 20, a system for sharing avatars, Gadre teaches the system comprising: 
a communication interface configured to receive, from a first user terminal (via the avatar system which comprises the application interface module 502 which may receive the request from a first user for sharing avatar data of the first user with a second user) (para. 50, 51, 169; Fig. 5) associated with a first user account, an avatar share request to share a first avatar of the first user account 7with a second user terminal that is associated with a second user account, (request to share the avatar generated using the model data provided; digital avatars may be shared between users (hence, of terminals/devices); the respective users of the user devices may create user accounts for storing data related to the digital avatars. For example, the user device 110A may connect to the digital avatar server 118 via a dedicated website) (para. 28; 41; 173); 
a memory configured to store one or more computer readable instructions; and at least one processor configured to execute the computer readable instructions (para. 177, 184, 190) to: 
create a first temporary avatar by copying the first avatar; 
(via linking data field; ability to browse (browsing a file system for a file to be uploaded) to acquire the image/avatar; also, via linking a user record to the avatar data) (para. 73, 93, 98, 168; Fig. 6),
transmit the first link information to the second user terminal through the communication interface; (Linking avatar data of the user and a product record (comprises link information) may be responsive to a user request (thus, transmitted) to generate an avatar wearing a selected product.) (para. 132, 168) through the communication interface, (via the avatar system which comprise a communication interface module 508 may provide the link data to a user device in accordance with the user request) (para. 50, 51, 133; Fig. 5).
The remaining limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.

9.	Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gadre et al., (Gadre), US PGPub. No.: 20200143456 as applied to claims above, in view of Narayanan et al., (Narayanan), US PGPub. No.: 20090158170 and further in view of Shuster et al., (Shuster), US PGPub.: 20090109228.

As per claim 7, the method according to claim 1, 
Gadre does not specifically teach further comprising a predetermined time has elapsed since the first temporary avatar is created. 
Narayanan teaches a predetermined time has elapsed since the first temporary avatar is created, (avatar has expired) (para. 27).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre and Narayanan  such that this process of avatar selection/creation/modification may be reinitiated in response to further triggers (e.g., avatar actions, timing, etc.) within the virtual environment such that the user avatar is further modified while interacting with the virtual environment, (Narayanan; para. 36).
Neither Gadre nor Narayanan specifically teach deleting the first temporary avatar after a time.
However, Shuster teaches deleting the temporary avatar after a time, (para. 28).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre, Narayanan and Shuster such the associated time for removing an avatar is predetermined and based upon design choice, (Shuster; para. 28).

10.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gadre et al., (Gadre), US PGPub. No.: 20200143456 as applied to claims above, in view of Narayanan et al., (Narayanan), US PGPub. No.: 20090158170 and further in view of Blattner et al., (Blattner), US Patent. No.: 7913176 

As per claim 8, the method according to claim 1, Gadre teaches avatar share request to share first avatar, (via user selection/request) (para. 173)

However, Blattner teaches wherein the avatar share request to share the first avatar comprises sharing restriction information for the first avatar, and 40the first temporary avatar or the first link information is associated with the sharing restriction information, (via An access control level association entry of associations 1934b which indicates an access control level for an associated user where the access control level may restrict, or permit, the ability to select or view (sharing restriction) one or more avatars; Access control level may be via parental control) (col. 36, lines 43-55).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre, Narayanan and Blattner such that a message may be provide to the user using an about-to-expire time-limited avatar during each communication session in which a message identifies the number of days remaining until the time-limited avatar expires, (Blattner; col. 40, lines 42-45).

As per claim 16, the method according to claim 8, Gadre teaches avatar share request to share first avatar, (via user selection/request) (para. 173)
wherein the avatar share request to share the first avatar comprises item sharing restriction information for at least one item of the first avatar, (wherein the item can be model data which the user accounts have to be linked (thus restriction used; The linking data may facilitate access to the user record of the first user for the second user) in order to acquire the model data) (para. 67, 173; Fig. 26), and the first avatar or the first link information is associated with the sharing restriction information and the item sharing restriction information, (para. 67, 173; Fig. 26),  
Gadre does not specifically teach temporary avatar.
However, Narayanan teaches temporary avatar, (para. 20).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre and Narayanan  such that this process of avatar selection/creation/modification may be reinitiated in response to further triggers (e.g., avatar actions, timing, etc.) within the virtual environment such that the user avatar is further modified while interacting with the virtual environment, (Narayanan; para. 36).

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gadre et al., (Gadre), US PGPub. No.: 20200143456 as applied to claims above, in view of Narayanan et al., (Narayanan), US PGPub. No.: 20090158170 and further in view of Altieri, (Altieri), US PGPub. No.: 20130088615.

 	As per claim 10, the method according to claim 1, further comprising: Gadre teaches further comprising: based on the first set of avatar components of the first avatar comprising a charged item, (i.e. parameters/components, such as pants shoes shirts (clothing representing charged item) etc., product mapped onto the avatar as well; The professional e-stylists may receive compensation for products purchased (charged item) based on the e-stylists recommendations) (para. 29, 76, 100; Fig. 10, 26); creating the second avatar by replacing the charged item from the first set of avatar components of the first avatar, (via a user may share his or her own digital avatar (created 2nd avatar) configured with one or more selected products (thus, replaced charged items) in order to obtain comments from friends and/or contacts; wherein the user may receive free merchandise) (para. 28, 175).  
	Gadre does not specifically teach temporary avatar.
However, Narayanan teaches temporary avatar, (para. 20).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre and Narayanan  such that this process of avatar selection/creation/modification may be reinitiated in response to further triggers (e.g., avatar actions, timing, etc.) within the virtual environment such that the user avatar is further modified while interacting with the virtual environment, (Narayanan; para. 36).
Neither Gadre nor Narayanan specifically teach replacing the item with a corresponding free item.  
However, Altieri teaches replacing the item with a corresponding free item, (where the avatars can purchase items, return item, and try on clothing, thus comprising replacing the item with a corresponding free item (via trying on)) (para. 151).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gadre, Narayanan and Altieri such that the virtual environment is approximating a real-life experience, where the avatars can purchase items, return items, try on clothing, interact (Altieri; para. 151).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Keith, US PGPub. No.: 20080091692, para. 338.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        3/6/22